DETAILED ACTION
This action is in response to the amendment/request for reconsideration filed 8 February 2022.
Claims 3, 5-9, 12-14, 16-18, and 20 are original.
Claims 1-2, 4, 10-11, 15, and 19 are currently amended.
Claims 1-20 are pending.
Note that claim 6 is marked as “Currently Amended”; however, there is no change from the previous claim listing.

The label “EN” indicates an examiner’s note.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  The claim recites “receiving a change made to an unshareable element an additional sharable element” which is missing a conjunction. The phrase “receiving a change made to an unshareable element and an additional sharable element” is recommended. Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  The claim fails to comply with 37 CFR 1.121 (c), i.e. “All claims being currently amended in an amendment paper shall be No correction is required; however, if the claim is not amended in the next response (if any) the claim should be listed with a status of “Original”.

Claim 10 is objected to because of the following informalities: The claim recites “The method of claim 1, prior to transmitting …” and is missing a transitional phrase, e.g. “further comprising”. The phrase “The method of claim 1, further comprising prior to transmitting …” is recommended. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.

Regarding claim 1:
Step 1:
The claim recites three steps. Accordingly, the claimed invention is found to fall within the statutory category of processes.
Step 2A – prong one:

Accordingly, at step 2A – prong one the claim is round to recite a judicial exception in the form of an abstract idea falling within the mental concepts grouping [see MPEP 2106.04(a)(2) III].
Step 2A – prong two:
The claim recites “for information management in model-based systems engineering (MBSE) modeling” which only generally links the judicial to a field of use and does not incorporate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(h)].
The claim recites “accessing metadata associated with a plurality of engineering elements in an MBSE model” which is insignificant extra solution activity in the form of mere data gathering [see MPEP 2106.04(d) and MPEP 2016.05(g) – e.g. “Obtaining information about transactions” or “Consulting … an activity log”].
The claim recites “generating an open version of the MBSE model being void of the unshareable elements” which is insignificant extra solution activity in the form of insignificant application [see MPEP 2106.04(d) and MPEP 2106.05(g) – e.g. “Printing or downloading generated menus”].
The claim recites “receiving a change made to a shareable element in a restricted version of the MBSE model by a user with authorization to access the restricted version, the restricted version including at least one unshareable element of the plurality of engineering elements; and 
Considering the claim as a whole, there is a judicial exception with insignificant extra-solution activity and instruction to implement the exception with a computer, which does not incorporate the judicial exception into a practical application.
Accordingly, at step 2A – prong two, the claim is found to be directed to a judicial exception.
Step 2B:
As noted for step 2A – prong two, the claim generally links the judicial exception to a field of use; however, this does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(h)].
As noted for step 2A – prong two, the claim includes mere data gathering; however, no particular manner of “accessing” is claimed and the scope includes well-known, routine, and conventional activity [see MPEP 2106.05(d) – e.g. “Electronic recordkeeping”, “Electronically scanning or extracting data from a physical document”, “Recording a customer’s order” or “gathering statistics”]. So, this does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(h)].
As noted for step 2A – prong two, the claim includes insignificant application; however, no particular manner of “generating” is claimed and the scope includes well-known, routine, and conventional activity [see MPEP 2106.05(d) – e.g. “Electronic recordkeeping”, “Storing and 
As noted for step 2A – prong two, the claim includes instruction to apply the exception using a computer; however, this does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(f)].
Considering the claim as a whole, there is a judicial exception with insignificant extra-solution activity and instruction to implement the exception with a computer, which does not amount to significantly more than the judicial exception itself.
Accordingly, at step 2B, the claim is found to be directed to a judicial exception without significantly more than the judicial exception itself.

Regarding claim 2:
The claim recites “receiving a change made to an unshareable element [and] an additional shareable element in a restricted version of the MBSE model, which is insignificant extra solution activity in the form of mere data gathering [see MPEP 2106.04(d) and MPEP 2016.05(g) – e.g. “Obtaining information about transactions” or “Consulting … an activity log”] and is well-known, routine, and conventional [see MPEP 2106.05(d) – e.g. “Electronic recordkeeping”, “Electronically scanning or extracting data from a physical document”, “Recording a customer’s order” or “gathering statistics”].
The claim recites “transmitting the change made to the additional shareable element from the restricted version to the open version of the MBSE model without transmitting the change made to the unshareable element” which is insignificant extra solution activity in the form of 
Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 3:
The claim recites “wherein said generating the open version of the MBSE model comprises: generating a stripped version of the MBSE model that includes only the shareable elements; and generating the open version of the MBSE model from the generated stripped version” which is insignificant extra solution activity in the form of insignificant application [see MPEP 2106.04(d) and MPEP 2106.05(g) – e.g. “Printing or downloading generated menus”] and the scope includes well-known, routine, and conventional activity [see MPEP 2106.05(d) – e.g. “transmitting data over a network” “Electronic recordkeeping”, “Storing and retrieving information in memory”, “Presenting offers”, “Arranging a hierarchy of groups, sorting information”]. So, this does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(h)].
Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 4:

The claim recites “transmitting the change to the shareable element from the stripped version of the MBSE model to the open version; and implementing the change to the shareable element in the open version” which is insignificant extra solution activity in the form of insignificant application [see MPEP 2106.04(d) and MPEP 2106.05(g) – e.g. “Printing or downloading generated menus”] and the scope includes well-known, routine, and conventional activity [see MPEP 2106.05(d) – e.g. “transmitting data over a network” “Electronic recordkeeping”, “Storing and retrieving information in memory”, “Presenting offers”, “Arranging a hierarchy of groups, sorting information”]. So, this does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(h)].
Accordingly, the reasoning provided for claim 3 applies, mutatis mutandis.

Regarding claim 5:
The claim recites “wherein transmission of the change to the open version is initiated upon a user instruction”; however, this does not change the nature of transmitting such that it is other than well-understood, routine, and conventional insignificant application.
Accordingly, the reasoning provided for claim 4 applies, mutatis mutandis.

Regarding claim 6:
The claim recites “transmitting a change to one or more shareable elements of the open version to a restricted version of the MBSE model; and changing the one or more shareable elements in the restricted version of the MBSE model” which is insignificant extra solution activity in the form of insignificant application [see MPEP 2106.04(d) and MPEP 2106.05(g) – e.g. “Printing or downloading generated menus”] and the scope includes well-known, routine, and conventional activity [see MPEP 2106.05(d) – e.g. “transmitting data over a network” “Electronic recordkeeping”, “Storing and retrieving information in memory”, “Presenting offers”, “Arranging a hierarchy of groups, sorting information”]. So, this does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(h)].
Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 7-9:
The claims recite “wherein the metadata comprises tags for the plurality of engineering elements”, “wherein the unshareable elements have tags indicating respective engineering elements are subject to export controls or include proprietary information not to be shared outside of an organization”, “wherein the shareable elements have tags indicating respective engineering elements are covered by a non-disclosure agreement”, and “wherein the metadata for the plurality of engineering elements is designated by a user”  which do not change the nature of the judicial exception, the field of use, or the insignificant extra-solution activity, i.e. describing the metadata as “tags” and what the tags “indicate” does not change the nature of the actions taken by the method.


Regarding claim 10:
The claim recites “prior to transmitting the change made to the shareable element from the restricted version to the open version of the MBSE model, requesting authorization to transmit the change made to the shareable element” which is insignificant extra solution activity in the form of mere data gathering [see MPEP 2106.04(d) and MPEP 2016.05(g) – e.g. “Obtaining information about transactions” or “Consulting … an activity log”] and is well-known, routine, and conventional [see MPEP 2106.05(d) – e.g. “Electronic recordkeeping”, “Electronically scanning or extracting data from a physical document”, “Recording a customer’s order” or “gathering statistics”].

Regarding claim 11:
The claim recites “analyzing the metadata associated with the plurality of engineering elements to identify untagged elements” and “analyzing property descriptions of the untagged elements to determine which are shareable” which is observing, evaluating, judging, or opining that may be performed mentally with or with physical aid, e.g. evaluating document to determine if it is labeled and if not to determine whether it is “confidential” or “free to distribute”.
The claim recites “updating the metadata to tag at least one of the untagged elements to indicate the at least one untagged element is shareable” which is insignificant extra solution activity in the form of insignificant application [see MPEP 2106.04(d) and MPEP 2106.05(g) – e.g. “Printing or downloading generated menus”] and the scope includes well-known, routine, and conventional activity [see MPEP 2106.05(d) – e.g. “transmitting data over a network” 
Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 12:
The claim recites “analyzing the metadata associated with the plurality of engineering elements to identify incorrectly tagged elements” and “analyzing property descriptions of the incorrectly tagged elements to determine which are shareable” which is observing, evaluating, judging, or opining that may be performed mentally with or with physical aid, e.g. evaluating an document to determine if it is mislabeled and if so determine whether it is “confidential” or “free to distribute”.
The claim recites “updating metadata tags to indicate at least one of the incorrectly tagged elements is shareable” which is insignificant extra solution activity in the form of insignificant application [see MPEP 2106.04(d) and MPEP 2106.05(g) – e.g. “Printing or downloading generated menus”] and the scope includes well-known, routine, and conventional activity [see MPEP 2106.05(d) – e.g. “transmitting data over a network” “Electronic recordkeeping”, “Storing and retrieving information in memory”, “Presenting offers”, “Arranging a hierarchy of groups, sorting information”]. So, this does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(h)].
Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 13:

Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 14:
The claim recites “wherein the open version of the MBSE model comprises one or more snapshots of one or more of the shareable elements of the MBSE model determined from the accessed metadata” which do not change the nature of the judicial exception, the field of use, or the insignificant extra-solution activity, i.e. given that claim 1 already requires “determining, from the accessed metadata, which of the plurality of engineering elements are shareable elements and which are unshareable elements” and “an open version of the MBSE model being void of the unshareable elements”, claim 14 merely requires that the open version not be empty [has at least one shareable element] which does not change the nature of the actions of the method [it simply narrows the scope to generating non-empty open versions].
Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claims 15-18:
The claims recites a “system” “comprising: memory storing a restricted version of an MBSE model, the restricted version comprising a plurality of engineering elements of the MBSE model and metadata associated with the plurality of engineering elements; and one or more 

Regarding claims 19-20:
The claim recites “One or more computer memory”. In view of the specification description at [0031], e.g. ‘For the purposes of this disclosure, "computer storage media," "computer-storage memory," "memory," and "memory devices" are synonymous terms for the computer-storage media, and none of these terms include carrier waves or propagating signaling”’, this is interpreted as including a non-transitory computer medium. Accordingly, the claimed invention falls within the statutory category of articles of manufacture.
The claim recites limitations similar to those found among claims 1-14 and the same reasoning applies.
In addition, the claim recites “embodied with computer-executable instructions for information management in MBSE modeling, the one or more computer memory comprising: a tag analyzer … a multi-version generator … a clone generator … an MBSE application”; however, these limitations amount to mere instruction to implement the judicial exception in a general purpose computer environment. This does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(f)] nor amount to significantly more than the judicial exception itself [see MPEP 2106.05(f)].
Accordingly, the claims are found to be directed to a judicial exception without significantly more than the judicial exception itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Debreceni (DEBRECENI, CSABA. "Advanced techniques and tools for secure collaborative modeling." Ph.D. Dissertation, Budapest University of Technology and Economics. (2019). 164 pages).

Regarding claim 1, Debreceni discloses a method for information management in model-based systems engineering (MBSE) modeling (P128:§7.5: e.g.  from ¶1 - “Key benefits of our collaborative modeling framework for MBSE include the following: Collaboration of heterogeneous stakeholders. …”. EN: The citation of §7.5 is exemplary as indicated in this section much of the disclosure is with respect to information management for MBSE.), the method comprising:
accessing metadata associated with a plurality of engineering elements in an MBSE model (PP11-18: provides an overview of the metamodeling including metadata, see for example P11:Definition 2.1 – “metamodel MM=⟨C, R, A, from, to, owner, isCont, isSuper⟩ is a tuple, where …”; PP15-16:§2.3 describes querying by accessing the metadata (e.g. for access control and model transformation; PP17-18:§2.5 describe model transformation by accessing the metadata. See P14:fig 2.2 for a diagram of an exemplary metamodel with metadata for a plurality of engineering elements in an MBSE model.
EN: much of the disclosure includes accessing the metadata for various operations (§3 for access control by model element, §4 for secure collaboration, §5 for conflict resolution [e.g. merging models or committing changes], §6 for synchronizing models [updating restricted and open models]). Further citations will be given hereinbelow with respect to the limitations recite a particular use of metadata.);

determining, from the accessed metadata, which of the plurality of engineering elements are shareable elements and which are unshareable elements (PP43-48:§4.3.
§4.3 describes a “get” operation which uses “access control” summarized as follows on P43:§4.3.1:¶1 – “Due to read access control, some users are not allowed to learn certain model assets. This means that the complete model (which we will refer to as the gold model, MG) differs from the view of the complete model that is exposed to a particular user (the front model, MF ).”; The “gold” model may correspond to claimed “restricted version” [having all elements] and “front” model may correspond to claimed “open version” [having only shareable elements]; The “access control” is based on the metadata, see Debreceni at §3.5 – e.g. from example 8 at P25 “Finally, rules deny ProtectedVendor and denyProtectedModule deny the readability of modules and vendor attributes selected by queries protectedModule and protectedComposite, respectively.” See page 45:fig 4.2 for an example showing which elements are “hidden” [unshareable] for various users.
§4.3.2 describes particulars of the “get” operation to determine the unshareable elements [those for which the user has no read permission or for which the data is “obfuscated”].
P53:§4.5.1.1:¶1: “The concept of gold and front models is extended to the repository level where the two types of repositories are called gold and front repositories as depicted in Figure 4.5.” EN: the “gold” and “front” repositories may also correspond to the claimed “restricted” [all elements] and “open” [no unshareable elements] versions respectively.
See also P5:contribution 2); and

generating an open version of the MBSE model being void of the unshareable elements (citations for “get” operation shown in the preceding limitation and
P43:§4.3.1:¶1 – “Due to read access control, some users are not allowed to learn certain model assets. This means that the complete model (which we will refer to as the gold model, MG) differs from the view of the complete model that is exposed to a particular user (the front model, MF ).” EN: The front model is an open version void of shareable elements;
P53:§4.5.1.1:¶2: “Each user has a front repository, containing a full version history of front models. New model versions are first added to the front repository” EN: This is an “offline” scenario. The front repository is an open version void of shareable elements. See P54:fig 4.5 for an example;
P57:§4.5.2.1:¶1: “During a collaborative modeling session, a model kept in server memory for remote access may also be called a whiteboard depicted in Figure 4.8. The collaboration server hosts a number of whiteboard sessions, each equipped with a gold model. Each user connected to a whiteboard is presented with their own front model, connected to the gold model via a lens relationship. The front models are initially created using Get.” EN: This is an “online” scenario. The front models are open versions, each void of shareable elements. See P58:fig4.8 for an example.);
receiving a change made to a shareable element in a restricted version of the MBSE model (PP54-56:§4.5.1.2: e.g. from “pre-commit hook” operation at P55 – “TrPutBack is invoked by pre-commit hook executing when a user attempts to commit a new revision of a model Mr′ F (new revision r′ of a model MF ).”) by a user with authorization to access the restricted version (P55:list item 4a-b: “If the TrPutBack detects any attempts to perform model modifications violating write permissions, then the commit process to the front repository terminates by sending a policyViolated event. b) Otherwise, the commit is deemed successful, andMR” G is committed to the gold repository”), the restricted version including at least one unshareable element of the plurality of engineering elements (P46:§4.3.2 describes particulars of the “get” operation to determine the unshareable elements [those for which the user has no read permission or for which the data is “obfuscated”]); and
transmitting the change made to the shareable element from the restricted version to the open version of the MBSE model (PP54-56:§4.5.1.2: e.g. from “post-commit hook” operation at P55 –  “… TrGet is invoked by post-commit hook synchronizing all front models MrF with the new revision of gold modelMR′ G . This hook is triggered after a commit ofMR′ G finished successfully at the gold repository and performs the following steps correspond to Figure 4.7 to propagate the new changes. … New revision of the model Mr′ F is commited to the front repository.”; see also P58:step 2 for the “online” scenario).

Regarding claim 2, Debreceni discloses the method of claim 1, further comprising:
receiving a change made to an unshareable element [and] an additional shareable element in a restricted version of the MBSE model (PP54-56:§4.5.1.2: e.g. from “pre-commit hook” operation at P55 – “Revision MrF is traced to the corresponding revision MR G in the gold repository. … Otherwise, the commit is deemed successful, andMR” G is committed to the gold repository”; see also P58:step 3 for the “online” scenario. EN: committing from the “front” to the “gold” repository is receiving changes in a restricted version, as shown previously the “front” has only shareable elements and accordingly the change is to a shareable element.); and
transmitting the change made to the additional shareable element from the restricted version to the open version of the MBSE model (PP54-56:§4.5.1.2: e.g. from “post-commit hook” operation at P55 –  “… TrGet is invoked by post-commit hook synchronizing all front models MrF with the new revision of gold modelMR′ G . This hook is triggered after a commit ofMR′ G finished successfully at the gold repository and performs the following steps correspond to Figure 4.7 to propagate the new changes. … New revision of the model Mr′ F is commited to the front repository.”; see also P58:step 2 for the “online” scenario) without transmitting the change made to the unshareable element (PP43-46:§4.3.1: describing the filtering of model elements when updating the front (open) model – e.g. “The bidirectional transformation relations between a gold modelMG (containing all assets) and a front modelMF (containing a filtered view) satisfies the definition of a lens. The Get process applies the access control policy for filtering the gold model into the front model.” – this will allow, for the “filtered view” (open model), the shareable (permissioned) element to be transmitted while the unsharable (lack of permission) is not).

Regarding claim 3, Debreceni discloses the method of claim 1, wherein said generating the open version of the MBSE model comprises:
generating a stripped version of the MBSE model that includes only the shareable elements (P53:§4.5.1:¶1: “In the offline scenario, models are serialized (e.g. in an XMI format) and stored in a Version Control System (VCS). Users work on local working copies of the models in long transactions called commits.” And §4.5.1.1: “Each user has a front repository, containing a full version history of front models. New model versions are first added to the front repository” EN: The “front” repository has the “stripped” versions.); and
generating the open version of the MBSE model from the generated stripped version (P54:§4.5.1.2:2nd list item: “Version-control allows to the users to download the files by sending a checkout event, submit their changes by sending a commit event and update the files by sending an update event.” EN: The local “check[ed]out” copy is the open version.).

Regarding claim 4, Debreceni discloses the method of claim 3, further comprising:
receiving, at the stripped version of the MBSE model, a change to a shareable element made in the restricted version (P53:§4.5.1.1: “then changes introduced in these revisions will be interleaved into the gold models using PutBack transformation. Finally, the new gold revision will be propagated to the front repositories of other users using Get transformation” EN: The “PutBack” operation changing the “gold” [“restricted”] version, as shown previously the “front” has only shareable elements and accordingly the change is to a shareable element.);
(P53:§4.5.1.1: “then changes introduced in these revisions will be interleaved into the gold models using PutBack transformation. Finally, the new gold revision will be propagated to the front repositories of other users using Get transformation” EN: propagated to the front repositories.); and
implementing the change to the shareable element in the open version (P53:§4.5.1.1 as cited above, i.e. propagating the change to the front repository is transmitting and implementing.
Also, P54:2nd and 3rd list items: “Version-control allows to the users to download the files by sending a checkout event … Version check checks the version of the files and sends upToDate the collaborators whether the files are already up-to-date upon an update” EN: the change to the open version is implemented via the repository, i.e. upon checkout the open version will have all committed changes.).

Regarding claim 5, Debreceni discloses the method of claim 4, wherein transmission of the change to the open version is initiated upon a user instruction (P54:2nd list item: “Version-control allows to the users to download the files by sending a checkout event, submit their changes by sending a commit event and update the files by sending an update event” EN: the user instructs via “commit”).

Regarding claim 6, Debreceni discloses the method of claim 1, further comprising:
transmitting a change to one or more shareable elements of the open version to a restricted version of the MBSE model (PP54-56:§4.5.1.2: e.g. from “pre-commit hook” operation at P55 – “Revision MrF is traced to the corresponding revision MR G in the gold repository.”; see also P58:step 3 for the “online” scenario. EN: committing from the “front” to the “gold” repository is receiving the change in a restricted version, as shown previously the “front” has only shareable elements and accordingly the change is to a shareable element.); and
changing the one or more shareable elements in the restricted version of the MBSE model (PP54-56:§4.5.1.2: e.g. from “pre-commit hook” operation at P55 – “Otherwise, the commit is deemed successful, andMR” G is committed to the gold repository”; see also P58:step 3 for the “online” scenario.).

Regarding claim 7, Debreceni discloses the method of claim 1, wherein the metadata comprises tags for the plurality of engineering elements (PP11-14:§2.1: e.g. “classes”, “owners”, “attributes”, “references”; see Definition 2.1 at page 11. See also P14:Example 2 and fig 2.2. showing instances – e.g. “Control” and “Composite” classes, “type” and “cycle” attributes”, etc. See also PP25-26:listing 3.2 and 3.3: e.g. “Composite.protectedIP”, “vendor”, “pumpControl”, etc.).

Regarding claim 8, Debreceni discloses the method of claim 7, wherein the unshareable elements have tags indicating respective engineering elements are subject to export controls or include proprietary information not to be shared outside of an organization (P25:example 8 and listings 3.2 and 3.3: “vendor”, “protectedVendor”, “protectedIP”, “protectedModule”, “protectedComposite”; P21:§3.3:¶1: “But if the composite module is marked as protected intellectual property, its vendor attribute value and all provided submodules should remain hidden (even from users who could see control units belong to them).”).

Regarding claim 10, Debreceni discloses the method of claim 1, 
prior to transmitting the change made to the shareable element from the restricted version to the open version of the MBSE model, requesting authorization to transmit the change made to the shareable element (P54:§4.5.1.2:4th and 5th list items: “File-level locking allows users to lock files by sending a lock event and reject commits initiated by other users. They can also remove their locks by sending an unlock event. Handling Multiple Requests allows users to initiate multiple requests simultaneously that the server can accept.”; P127:§7.4:¶1: “Without sufficient permissions to commit to gold, a proposer may create a change request.”)

Regarding claim 13, Debreceni discloses the method of claim 1, further comprising: determining an intended external organization for the open version; and selecting one or more of the shareable elements of the MBSE model for the open version based, at least in part, on the intended external organization (P3.3:¶1 and fig 3.1 and example 7: “In case of a wind turbine system, we assume that each control unit type (PumpCtrl, etc. . . ) is associated with a specific person (referred to as specialist, but could also be a subcontractor or supplier) who is responsible for maintaining the model of control unit modules of that specific type. Each such user is able to modify the control units that belong to them (along with the signals provided by those modules). Additionally, they are allowed to see all other signals in the model to let them able to create new consume references. But if the composite module is marked as protected intellectual property, its vendor attribute value and all provided submodules should remain hidden (even from users who could see control units belong to them).” See also PP25-26:example 8 and listing 3.2 and 3.3.).

Regarding claim 14, Debreceni discloses the method of claim 1, wherein the open version of the MBSE model comprises one or more snapshots of one or more of the shareable elements of the MBSE model determined from the accessed metadata (P43:§4.3.1:¶1 – “Due to read access control, some users are not allowed to learn certain model assets. This means that the complete model (which we will refer to as the gold model, MG) differs from the view of the complete model that is exposed to a particular user (the front model, MF ).”; P53:§4.5.1.1:¶¶1-2: “The concept of gold and front models is extended to the repository level where the two types of repositories are called gold and front repositories as depicted in Figure 4.5. … Each user has a front repository, containing a full version history of front models.” EN: The “access control” is based on the metadata, see Debreceni at §3.5 – e.g. from example 8 at P25 “Finally, rules deny ProtectedVendor and denyProtectedModule deny the readability of modules and vendor attributes selected by queries protectedModule and protectedComposite, respectively.” See page 45:fig 4.2 for an example showing which elements are “hidden” [unshareable] for various users.).

Regarding claim 15, Debreceni discloses a system for information management in model-based systems engineering (MBSE) modeling (as for claim 1), the system comprising:
memory storing a restricted version of an MBSE model (P124:§7.2:¶1: “In the offline scenario, models are stored in a Version Control System (VCS) as files (e.g. XMI, binary) and users work on local working copies of the models in long transactions called commits.”; P126:§7.3: “Models are kept in server memory and users access the model directly on the server, in contrast to the offline scenario, where users manipulate local copies of the models”), the restricted version comprising a plurality of engineering elements of the MBSE model and metadata associated with the plurality of engineering elements (“metadata” as for claim 1 and “restricted version” as discussed for claim 1 and found in claim 2); and
one or more processors programmed to (P114:§6.7.1.1:¶2: “Hardware Configuration All measurements were executed on a developer PC with a 3.5 GHz Core i7 processor, 16 GB RAM, Windows 7 and Java 7”):
access the metadata associated with the plurality of engineering elements of the MBSE model (as for claim 1);
determine, from the accessed metadata, which of the plurality of engineering elements are shareable elements and which are unshareable elements (as for claim 1); and
generate an open version of the MBSE model that is void of the unshareable elements (as for claim 1);
receive a change made to a shareable element in the restricted version of the MBSE model by a user with authorization to access the restricted version (as for claim 1); and
transmit the change made to the shareable element from the restricted version to the open version of the MBSE model (as for claim 1).

Regarding claim 16, Debreceni discloses the system of claim 15, wherein the metadata comprises tags that are set by one or more users for the plurality of engineering elements (as for the metadata of claim 10).

Regarding claim 17, Debreceni discloses the system of claim 15, wherein the metadata comprises tags associated with the shareable elements (as for the metadata of engineering elements for claim 7), the tags indicating engineering elements that are subject to export control or that are proprietary (as for claim 8).

Regarding claim 18, Debreceni discloses the system of claim 15, wherein the one or more processors are further programmed to:
receive an instruction from a user to migrate a change to a shareable element made in the restricted version of the MBSE model to the open version (P54:2nd list item: “Version-control allows to the users to download the files by sending a checkout event, submit their changes by sending a commit event and update the files by sending an update event” EN: the user instructs via “commit”); and
incident to the instruction from the user to migrate the change, transmit a second snapshot of the one or more of the shareable elements with the change to the shareable element (P53:§4.5.1.1: “then changes introduced in these revisions will be interleaved into the gold models using PutBack transformation. Finally, the new gold revision will be propagated to the front repositories of other users using Get transformation” EN: propagated to the front repositories. Any changed “version” in the repository may be considered a “second snapshot”.).

Regarding claim 19, Debreceni discloses one or more computer memory embodied with computer-executable instructions for information management in MBSE modeling (P114:§6.7.1.1:¶2: “Hardware Configuration All measurements were executed on a developer PC with a 3.5 GHz Core i7 processor, 16 GB RAM, Windows 7 and Java 7”), the one or more computer memory comprising:
a tag analyzer configured for accessing metadata associated with a plurality of engineering elements (PP11-18: provides an overview of the metamodeling including metadata, see for example P11:Definition 2.1 – “metamodel MM=⟨C, R, A, from, to, owner, isCont, isSuper⟩ is a tuple, where …”; PP15-16:§2.3 describes querying by accessing the metadata (e.g. for access control and model transformation; PP17-18:§2.5 describe model transformation by accessing the metadata. See P14:fig 2.2 for a diagram of an exemplary metamodel with metadata for a plurality of engineering elements in an MBSE model.
EN: much of the disclosure includes analyzing the metadata for various operations (§3 for access control by model element, §4 for secure collaboration, §5 for conflict resolution [e.g. merging models or committing changes], §6 for synchronizing models [updating restricted and open models]). Further citations will be given hereinbelow with respect to the limitations recite a particular use of metadata.) in a restricted version of an MBSE model to determine from the accessed metadata which of the plurality of engineering elements are shareable elements and which are unshareable elements (PP43-48:§4.3.
§4.3 describes a “get” operation which uses “access control” summarized as follows on P43:§4.3.1:¶1 – “Due to read access control, some users are not allowed to learn certain model assets. This means that the complete model (which we will refer to as the gold model, MG) differs from the view of the complete model that is exposed to a particular user (the front model, MF ).”; The “gold” model may correspond to claimed “restricted version” [having all elements] and “front” model may correspond to claimed “open version” [having only shareable elements]; The “access control” is based on the metadata, see Debreceni at §3.5 – e.g. from example 8 at P25 “Finally, rules deny ProtectedVendor and denyProtectedModule deny the readability of modules and vendor attributes selected by queries protectedModule and protectedComposite, respectively.” See page 45:fig 4.2 for an example showing which elements are “hidden” [unshareable] for various users.
§4.3.2 describes particulars of the “get” operation to determine the unshareable elements [those for which the user has no read permission or for which the data is “obfuscated”].
P53:§4.5.1.1:¶1: “The concept of gold and front models is extended to the repository level where the two types of repositories are called gold and front repositories as depicted in Figure 4.5.” EN: the “gold” and “front” repositories may also correspond to the claimed “restricted” [all elements] and “open” [no unshareable elements] versions respectively.
PPSee also P5:contribution 2);
a multi-version generator configured for creating a stripped version of the restricted version of the MBSE model, the stripped version comprising only the shareable elements of the MBSE model determined through analyzing the accessed metadata (P53:§4.5.1:¶1: “In the offline scenario, models are serialized (e.g. in an XMI format) and stored in a Version Control System (VCS). Users work on local working copies of the models in long transactions called commits.” And §4.5.1.1: “Each user has a front repository, containing a full version history of front models. New model versions are first added to the front repository” EN: The “front” repository has the “stripped” versions.);
a clone generator configured for generating an open version of the MBSE model from the stripped version, the open version including one or more of the shareable elements and being void of the unshareable elements of the MBSE model (P54:§4.5.1.2:2nd list item: “Version-control allows to the users to download the files by sending a checkout event, submit their changes by sending a commit event and update the files by sending an update event.” EN: The local “check[ed]out” copy is the open version.); and
an MBSE application configured for receiving, at the restricted version, a first change made by a user to a first shareable element in the restricted version and transmitting the first change to the first shareable element to the open version  (as for claim 1).

Regarding claim 20, Debreceni discloses the one or more computer memory of claim 19, further comprising a change manager further configured for:
receiving, at the restricted version, a second change to a second shareable element (PP54-56:§4.5.1.2: e.g. from “pre-commit hook” operation at P55 – “Revision MrF is traced to the corresponding revision MR G in the gold repository. … Otherwise, the commit is deemed successful, andMR” G is committed to the gold repository”; see also P58:step 3 for the “online” scenario.);
requesting user authorization to make the second change to the second shareable element in the open version (P54:§4.5.1.2:4th and 5th list items: “File-level locking allows users to lock files by sending a lock event and reject commits initiated by other users. They can also remove their locks by sending an unlock event. Handling Multiple Requests allows users to initiate multiple requests simultaneously that the server can accept.”; P127:§7.4:¶1: “Without sufficient permissions to commit to gold, a proposer may create a change request.”);
receiving the user authorization (P54:§4.5.1.2:4th and 5th list items: “They can also remove their locks by sending an unlock event.”; P127:§7.4:¶1: “The request can be inspected for approval by other collaborators, and committed once it is signed off by one or more reviewers with jointly sufficient write privileges”); and
transmitting the second change of the second shareable element for implementation in the open version (PP54-56:§4.5.1.2: e.g. from “post-commit hook” operation at P55 –  “… TrGet is invoked by post-commit hook synchronizing all front models MrF with the new revision of gold modelMR′ G . This hook is triggered after a commit ofMR′ G finished successfully at the gold repository and performs the following steps correspond to Figure 4.7 to propagate the new changes. … New revision of the model Mr′ F is commited to the front repository.”; see also P58:step 2 for the “online” scenario).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Debreceni as applied to claim 1 above, and further in view of Johnson (JOHNSON, JEAN, AND CURTIS BLAIS. Software hardware asset reuse enterprise (SHARE) repository framework final report: Component specification and ontology. NAVAL POSTGRADUATE SCHOOL MONTEREY CA GRADUATE SCHOOL OF BUSINESS AND PUBLIC POLICY, 2008, 170 pages).

Regarding claim 9, Debreceni discloses the method of claim 1.
Debreceni does not explicitly disclose wherein the shareable elements have tags indicating respective engineering elements are covered by a non-disclosure agreement.
And Johnson teaches at PP1-2:§§I.A-I.C: “An unclassified site provides a mechanism to discover available library materials within SHARE, as those materials are populated. The site also hosts the license agreement and Non-Disclosure Agreement (NDA) required for obtaining library materials. … The Naval Postgraduate School (NPS) is tasked to develop an initial component specification and ontology for the SHARE software3 repository. The component specification will describe the artifacts contained in the repository in sufficient detail to aid a repository user in determining if the artifact is worth retrieving. … The purpose of this report is to extend the description of the intended repository framework outlined in Johnson & Blais (2008) by providing updated specification of the repository framework component specification And using a metamodel (much of the disclosure is dedicated to this, but see for example P9:§III.B:¶1: “At the time of this writing, the authors were not aware of any metadata description of SHARE assets and artifacts using the Extensible Markup Language (XML) Schema language.5 As a starting point for creating structured descriptions of the SHARE data, we designed an XML Schema following the organization and content of the SHARE Asset Information Form and the user-entry wizard used to collect information about an asset being submitted.”
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Debreceni in view of the teachings of Johnson to include “wherein the shareable elements have tags indicating respective engineering elements are covered by a non-disclosure agreement” by including a non-disclosure agreement attribute to determine visibility which would allow Debreceni’s system to ensure proper visibility of shared objects in existing libraries made available for systems engineering having entries for which non-disclosure agreements are required (i.e. like the library disclosed by Johnson) .
	

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Debreceni as applied to claim 1 above, and further in view of Blom (US 20200026711 A1).

Regarding claim 11, Debreceni does not explicitly disclose further comprising:
analyzing the metadata associated with the plurality of engineering elements to identify untagged elements;

updating the metadata to tag at least one of the untagged elements to indicate the at least one untagged element is shareable.
However, Debrecen teaches using attributes “tags” to indicate (un)shareability, for example at P25:example 8 – “Finally, rules deny ProtectedVendor and denyProtectedModule deny the readability of modules and vendor attributes selected by queries protectedModule and protectedComposite, respectively” and listing 3.1 and 3.2 showing that sharing for protected modules and composites is decided by the vendor attribute. And teaches extending the system to account for domain-specific operations, goals, and constraints, for example at P74:last 2 list items – “Use domain-specific goals and constraints to restrict merged models to consistent ones (to ensure that all inputs and parameters are referenced by at least one control unit and each output is referenced by different control unit). • Specify domain-specific composite operations to guide the merge process into a consistent solution (e.g. to remove inputs, parameters and outputs not referenced by any control unit).”
While Blom teaches analyzing the metadata associated with the plurality of engineering elements to identify untagged elements ([0004]: “Before being stored in a data warehouse, data are preprocessed in order to conform to the standards of the data warehouse. The data may have key values which identify its records; these can be checked for referential integrity, or replaced with surrogate key values that are not inconsistent within the system of references in the target data warehouse. The data can be merged with existing records in the data warehouse to update information, supply missing information, and correct errors.”; [0049]: “validation includes checking the parameter values provided in the metadata files 110 to ensure that there are no conflicts, missing values, invalid values, etc.”);
analyzing property descriptions of the untagged elements to determine [a correction] ([0061]: “Assigning the correct key value to a data record may require determining, at runtime by the MDW runtime system 124, a surrogate key value (e.g., key surrogation) for the record.”; [0065]: “the global files can include which key services to query for key surrogation. The global files 210 can include one or more .CSV files ( or other tables) that include lists of parameters and their associated values for each graph to be compiled by the MDW compiler 102. The parameters can be default values or values that have been updated by a user.”; [0077]: “analyze the received metadata files 110 to determine values of parameters specified in the metadata files 110 for compiling the application 118. For example, the configurator 244 scans a header row of a .csv file included in a metadata file to determine which parameters are included in a metadata file. In an example, parameters that are not assigned a value in the metadata files 110 are assigned default values (e.g., from library of values).”); and
updating the metadata to tag at least one of the untagged elements to [correct] the at least one untagged element ([0061]: “each field of a data record of the transformed data 114 includes the correct data for that respective field in the specified format, and a key value for the record conforms to the convention of the indexing being used”).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Debreceni in view of the teachings of Blom to include “analyzing the metadata associated with the plurality of engineering elements to identify 
	
Regarding claim 12, Debreceni discloses the method of claim 1, further comprising: analyzing the metadata associated with the plurality of engineering elements to identify incorrectly tagged elements; analyzing property descriptions of the incorrectly tagged elements to determine which are shareable; and updating metadata tags to indicate at least one of the incorrectly tagged elements is shareable (with Blom as for claim 11. EN: Note that Blom’s methods as cited include “error correction” as well as treating missing information).

Response to Arguments
Rejection of Claim 11 Under 35 U.S.C. § 112, Second Paragraph
Examiner: The rejection is withdrawn in view of the amendment to claim 11.

Rejection of Claims 1-20 Under 35 U.S.C. § 101
Examiner: The rejections are maintained as shown hereinabove. In particular, the newly added limitations amount to mere instruction to apply the exception using a computer in its ordinary capacity (e.g. send and retrieve information).

Rejection of Claims 1-8, 10, and 13-20 Under 35 U.S.C. § 102
Applicant (P9:¶¶1-2):
… As explained below, Debreceni fails to teach every element of Claim 1.
For example, Debreceni is directed to a system that enables collaboration between a restricted model (e.g., gold model) with a plurality of open models (e.g., front models). The system of Debreceni enables changes made by an open model to also be made to the restricted model (e.g., the restricted model is updated based on changes made to the open model). Further, Debreceni describes that when the restricted model is updated based on the changes made by an open model, the updated restricted model is used to update other open models. See Post-Commit Hook on page 55 of Debreceni. However, as discussed during the interview, Claim 1 has been amended to further define that the change made to the restricted version is by a user with authorization to access the restricted version and this change is transmitted to the open version. That is, in Claim 1, the change being made to the restricted version originates from the restricted version. In contrast, the change being made to the restricted model in Debreceni is originated in an open model. As such, Debreceni fails to describe or suggest at least the feature of "receiving a change made to a shareable element in a restricted version of the MBSE model by a user with authorization to access the restricted version, the restricted version including at least one unshareable element of the plurality of engineering elements; and transmitting the change made to the shareable element from the restricted version to the open version of the MBSE model." For 
Examiner’s response:
The examiner respectfully disagrees. In particular, the assertion of “That is, in Claim 1, the change being made to the restricted version originates from the restricted version” is narrower than is warranted in view of the claim language itself. Please consider that the claim recites “receiving a change made to a shareable element in a restricted version of the MBSE model” [emphasis added], i.e. a change made to a shareable element where the shareable element is part of a restricted version. Although not claimed, please also consider that an interpretation of “receiving, in a restricted version of the MBSE model, a change made to a shareable element” would also not distinguish according to the reasoning presented in the argument, i.e. “the change being made to the restricted version originates from the restricted version”. Under either  interpretation the claim does not require any particular manner of making the change nor of how to receive the change; and Debrecceni’s process of making changes to the front models and committing the changes to the gold repository (via a permissions filter [authorization]) constitutes such changing and receiving. Accordingly, the rejection is maintained in view of the Debrecceni disclosure.

Examiner:
The remaining arguments of the section ultimately rely on those discussed herein above.

Rejections of Claims 9, 11, and 12 Under 35 U.S.C. §103
Examiner:


Conclusion
Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20210383297 A1
Discussing managing changes to model-based systems engineering models using “baseline” and “working” portions, common co-inventor
US 20200226220 A1
Discussing managing changes to model-based systems engineering models by propagating changes across model elements

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147